Citation Nr: 1200387	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In an April 1954 rating decision, the RO granted service connection for right leg sciatica and assigned an initial 20 percent rating under Diagnostic Code 8520, effective February 15, 1954.  In an April 1985 decision, the Board denied the Veteran's claim seeking an evaluation in excess of 20 percent for his right leg sciatica.  In the January 2007 rating decision, the RO in effect severed service connection for right leg sciatica in rating the Veteran's sole service-connected disability as degenerative arthritis of the lumbar spine.  In connection with the claim on appeal for a higher disability rating for degenerative arthritis of the lumbar spine, the Board shall adjudicate whether a disability rating in excess of 20 percent is warranted for the right lower extremity sciatica associated with the degenerative arthritis of the lumbar spine.  In assigning an effective date for the 20 percent disability rating, the RO should consider that the 20 percent rating for right sciatica has been in effect since 1954.  See 38 U.S.C.A. §§ 110, 1155 (West 2002); 38 C.F.R. § 3.951, 3.957 (2011),

In July 2010 the Board remanded the case to the RO for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine is productive of limitation of flexion to 45 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran's right sciatica of the lower extremity has been evaluated as 20 percent disabled for over 20 years, and there is no evidence of fraud.

3.  The Veteran's degenerative arthritis of the lumbar spine has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's degenerative arthritis of the lumbar spine has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a separate 20 percent disability rating for right lower extremity radiculopathy (sciatica) associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 3.951, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2006, July 2010, and August 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for a higher disability rating for his service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a November 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was offered the opportunity to testify before the Board but ultimately declined.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Disability Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
The Veteran's service-connected degenerative arthritis of the lumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the code for evaluating degenerative arthritis of the spine.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

In addressing the claim on appeal it is of paramount importance to first point out the following.  The issue certified and on appeal pertains to entitlement to an increased disability rating for degenerative arthritis of the lumbar spine.  However, the current appeal arises from the Veteran's June 2006 claim for "an increase in his 20 percent service connected benefit-first awarded for a spinal injury in 1954."  The cited benefit granted by the RO in the April 1954 rating decision was service connection for right sciatica-sciatica of the right lower extremity.  At that time the RO effectively associated that neurological abnormality of the right lower extremity with a lumbar spine disorder.  

At the time of the April 1954 rating decision, the RO did not grant service connection for degenerative arthritis of the lumbar spine or any other musculoskeletal disorder of the lumbar spine.  At the time of the April 1954 rating decision, the RO granted an initial 20 percent disability rating for the right sciatica, which has been in effect since February 15, 1954.  In a decision dated April 1985, the Board denied a rating in excess of 20 percent for right sciatica.  When a specific disability rating for compensation purposes has been in effect for at least 20 years, it is "preserved" and may not be "reduced" except upon a showing that such rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b) (2011).  

Thus the 20 percent evaluation for right lower extremity sciatica associated with degenerative arthritis of the lumbar spine is protected and may not be reduced unless the rating is shown to have been based on fraud.  There is no showing of that in the evidence on file nor is there an RO determination of such.  
 
In the January 2007 rating decision currently on appeal, the RO in effect decided to reduce from 20 to zero percent the disability rating assigned for the right lower extremity sciatica associated with degenerative arthritis of the lumbar spine.  That decision was not based on a finding of fraud but rather on the basis of a different diagnosis.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993) (the evaluation of the same disability under various diagnoses is to be avoided).  

However, any neurological abnormalities of the lower extremities associated with a lumbar spine disability are considered separate disabilities to be separately evaluated under an appropriate diagnostic code.  See the General Rating Formula for Diseases and Injuries of the Spine: Note (1); See also 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (two disabilities arising from a single disease entity are to be rated separately).  

Thus, the 20 percent rating for right lower extremity sciatica associated with the degenerative arthritis of the lumbar spine is protected and may not be reduced.  In connection with the claim on appeal, the Board shall adjudicate whether a disability rating in excess of 20 percent is warranted for the right lower extremity sciatica.  Id.  

There are no other separate disability ratings in effect for any other associated neurologic impairment.  But as noted, consideration of any other associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the degenerative arthritis of the lumbar spine.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the degenerative arthritis of the lumbar spine.  The Board has reviewed the pertinent competent evidence of record including VA treatment records, and reports of VA examinations in August 2006 (orthopedic), September 2010 (orthopedic), and April 2011 (neurologic examination of the low back).  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show incapacitating episodes that would warrant an evaluation in excess of the existing 20 percent (assigned for degenerative arthritis of the lumbar spine) on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the any prior 12 month period.  That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

During the September 2010 VA orthopedic examination, the Veteran reported that he had spasms in his back from time to time, about six times per month.  On examination there were no paraspinal muscular spasms.  There is no indication in that report of incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.  None of the treatment records or VA examination reports show complaints or findings of episodes constituting incapacitating episodes as defined by VA.  See 38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Thus, an evaluation for degenerative arthritis of the lumbar spine in excess of the 20 percent rating in effect is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  On review, the Board finds that the preponderance of the evidence is against a disability rating in excess of the existing 20 percent for degenerative arthritis of the lumbar spine on the basis of range of motion under the General Rating Formula.  See 38 C.F.R. § 4.71a,  General Rating Formula.

The findings from the most recent VA orthopedic examinations of August 2006 and September 2010 are in essence consistent with the remainder of the clinical record during the appeal period.  During the August 2008 VA examination the Veteran reported complaints of stiffness in the morning, and numbness in both legs, but worse in the left.  During the September 2010 VA examination the Veteran reported that he was on essentially no medications.  He reported complaints including stiffness over his entire spine, which was worse in the morning.  He reported having some fatigue, particularly when he walks his dogs.  He reported that he had spasms in his back from time to time about six times per month.  He reported that he had not been using a back brace since before his 1954 surgery, and that he walks his dogs at least three times each day. 

The August 2006 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was to 60 degrees.  The limitation was due to pain and stiffness. No ankylosis was present.  After repetitive use, the range of motion was not additionally limited by pain, fatigue, lack of endurance, weakness or incoordination.  The report contains a diagnosis of degenerative arthritis.  The examiner opined that the abnormal sensations to the feet did not represent true radiculopathy.

The September 2010 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was to 45 degrees out of 90 degrees.  After several repetitions of flexion, there was no change in either the range of motion or in the degree of discomfort.  The examiner noted that there was more particular discomfort on repetition with extension as opposed to other types of range of motion.  The report concluded with an assessment of (1) degenerative arthritis lumbar spine; (2) degenerative disk disease lumbar spine; and (3) peripheral neuropathy of the lower extremities of unknown etiology.  

As discussed, the evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less, so as to warrant assigning the disability a 40 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

3.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The Board initially notes that private and VA medical records both before and after the Veteran's 1954 lumbar spine surgery show that the Veteran had bilateral lower extremity neurologic pathology and the 20 percent rating is protected from being reduced.  38 C.F.R. § 3.951(b).  Notably, at an October 1983 VA examination the Veteran had complaints that his low back pain radiated down the right leg.  The diagnosis at that time was persistent L4-L5 radiculopathy in the right leg.  

During VA examination in August 2006 the Veteran reported complaints of numbness in both legs but worse in the left foot.  On examination he had decreased diffuse pinprick and light touch in both feet and lower legs.  Straight leg raising was equivocal bilaterally with complaints of back thigh muscle pain at about 75 degrees.

The January 2008 report of VA magnetic resonance imaging (MRI) examination contains a history of reported numbness in the lower extremities.  Associated findings included that at the L5-S1 level, there was mild disc protrusion impinging slightly on the thecal sac and the right S1 nerve root; degenerative facet joint disease was seen bilaterally at L5-S1.  The report contains an impression of marked atrophic changes in the paraspinal muscles that could be related to the prior lumbar surgery, but can also be seen with some neuromuscular disorders.  There was central disc protrusion at L5-S1; and no evidence of significant spinal stenosis.  

During VA neurological examination in April 2011 the Veteran reported numbness and tingling in both lower extremities.  The examiner noted that a previous MRI revealed possible atrophy of the paraspinal muscles, which the examiner opined could be associated with certain neurologic conditions or could be a consequence of the lumbar surgery.  Notably the report contains findings that reflexes were absent bilaterally in the lower extremities, while they were 1+ in the upper extremities.  There was diminished sensation to both light touch and pinprick in both legs.  The examiner noted that findings from EMG and nerve conduction study performed in the last two years revealed mild inactive chronic L5-S1 radiculopathy and other cited unrelated neurologic symptomatologies.    

The Veteran is competent to provide evidence regarding the symptoms in the left and right lower extremities, and as to the continuity of the pain symptoms he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 10 percent disability rating for the left lower extremity, for radiculopathy in the left lower extremity associated with the service-connected low back disability, reflecting symptoms productive of mild incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  The Board also finds that the preponderance of the evidence is against granting a disability rating higher 10 percent for the left lower extremity, or higher than the protected 20 percent separate disability rating for the right lower extremity, for bilateral neurologic manifestations associated with the degenerative arthritis of the lumbar spine.  

The evidence does not show that the impairment of either of the lower extremities is productive of more than mild incomplete paralysis of the sciatic nerve.  The evidence shows that the condition is productive of findings of numbness and paresthesias, but not leg or foot weakness, and is not manifested by organic changes.  The April 2011 VA examination report records that the Veteran had mild inactive chronic L5-S1 radiculopathy; there is no contrary medical evidence.

Thus, as the evidence does not show that the left or right lower extremity neurologic abnormalities show more than mild impairment, the left and right lower extremity disabilities do not warrant a higher evaluation than 10 percent granted for the left lower extremity, or higher than the 20 percent protected rating for the right lower extremity sciatica.   

4.  Other Associated Objective Neurologic Abnormalities

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities associated with the low back disability so as to warrant a separate evaluation on that account.  Notably, the report of the August 2006 VA examination shows that genital and rectal examination were both normal.  At the September 2010 VA examination the Veteran linked reported nocturia to an enlarged prostate and denied any specific bowel complaints.  The report contains findings that there was no erectile dysfunction.

5.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's associated lower extremity symptoms remained relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the evaluations granted here, the Board finds that the disability rating assigned above as to the lower left extremity radiculopathy associated with the degenerative arthritis of the lumbar spine is warranted for the entire period of the appeal.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.  

As the 20 percent rating assigned for the right lower extremity sciatica, associated with the degenerative arthritis of the lumbar spine, is a protected rating effective from February 15, 1954, any effective date should reinstate the 20 percent rating for any period for which the disability rating was reduced below 20 percent.  38 C.F.R. 3.951.  A rating in excess of the 20 percent protected rating is not warranted for any period on review.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back disability and associated bilateral lower extremities' radiculopathies, which are productive of the symptoms discussed above, and which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The issue of entitlement to a TDIU has not been certified for appeal.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, the Veteran has not claimed and the evidence on file does not suggest the unemployability of the Veteran due to his service connected low back disability.  The evidence as reflected in the September 2010 VA examination shows that the Veteran worked as an educator for 30 years, retired and then worked running a library for the Army for ten years and then retired.  At the time of the examination, he was currently working a "cottage job" buying, refurbishing, and then reselling clocks.  Thus, the evidence does not meet the criteria for consideration of TDIU as part and parcel of the claim on appeal.


ORDER

A rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied. 

A separate disability rating of 20 percent for right lower extremity radiculopathy/sciatica associated with degenerative arthritis of the lumbar spine, is granted, subject to the law and regulations governing payment of monetary benefits,

A separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy associated with degenerative arthritis of the lumbar spine, is granted, subject to the law and regulations governing payment of monetary benefits,

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


